Strahan, J.,
concurring. —If the act of Congress extending the swamp land grant to Minnesota and Oregon be a grant in proesenti, without qualification or reservation, the title to all such lands passed to the State; then, if the plaintiff has that title, his remedy is undoubtedly at law. Any subsequent grant or sale by the government of the same lands would be a nullity; but if the proviso in the act is a limitation upon the granting clause, or in the nature of a reservation, then I am inclined to think that the government was authorized to make sales of swamp lands in Oregon at any time prior to the confirmation of title to *555be made under the authority of said act. And in that view the plaintiff would necessarily be without title, and without remedy, and Tobin’s title would be perfect on the admitted facts. But, if my impressions are correct on this point, then the opinion is undoubtedly correct, and the plaintiff’s remedy is at law.
A brief reference to the acts of Congress will make clearer the reasons for the doubts entertained. The first section of the Act of September 28, 1850, is as follows: “ To enable the State of Arkansas to construct the necessary levees and drains, to reclaim the swamp and overflowed lands therein, the whole of those swamp and overflowed lands therein, made unfit thereby for cultivation, which shall remain unsold at the passage of this act, shall be, and the same are hereby granted to said State.” The second section is in these words: “ It shall be the duty of the secretary of the interior, as soon as may be practicable after the passage of this act, to make out accurate lists and plats of the lands described as aforesaid, and transmit the same to the governor of the State of Arkansas, and cause a patent to be issued to the State therefor; and on that patent the fee-simple to said lands shall vest in said State of Arkansas, subject to the disposal of the legislature thereof. . . . .” The first section of the act of Congress extending the provisions of said last-recited act to Minnesota and Oregon is as follows: “ That the provisions of an act of Congress, entitled, ‘An act to enable the State of Arkansas and other States to reclaim the swamp lands within their limits,’ approved September 28,1850, be, and the same are hereby extended to Minnesota and Oregon, provided, that the grant hereby made shall not include any lands which the government of the United States may have reserved or sold (in pursuance of any law heretofore enacted), prior to the confirmation of title to be made under the authority of this act.
This cause has been twice argued, once at the March term, 1886, and again at the succeeding October term; but, owing to the importance of the questions involved, we have thought it best to give them a careful and deliberate examination before announcing our conclusions. A number of very important questions were suggested at the argument, but I do not find it *556necessary to consider but one, and that is the construction and effect of the proviso to the Act of March 12, 1860, as applied to the facts of this case.
The rule of statutory construction is a familiar one, that all acts relating to the same subject are in pari materia, and are to be construed as though their several provisions were incorporated together, and constituted one entire act. Equally well settled is another rule of construction, and that is that every word in a statute must be given its proper meaning and effect, if possible. And our Code (§ 684) declares another rule quite as important and salutary, as follows: “In the construction of a statute or instrument, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and, where there are several provisions or particulars, such construction is, if possible, to be adopted, as will give effect to all.” The effect of this proviso was incidentally considered by this court in Gaston v. Stott, 5 Or. 48. It is there said: “ The exception of any lands which the government of the United States may have reserved, sold, or disposed of (in pursuance of the law heretofore enacted) prior to the confirmation of title to be made under authority of said act, is repugnant to the purview of the act, and cannot stand. We cannot bring ourselves to believe that Congress intended to take away any part of the particular lands granted by the body of the act, by the subsequent general words quoted.” I cannot assent to this construction. The intention of Congress in making this grant is to be gathered from the language used, from the circumstances attending the enactment, and from contemporaneous history. The operation of no part of the act can be overthrown by conjecture. It is plainly susceptible of such construction, as that the entire act may have effect, and I am wholly unable to perceive that irreconcilable repugnancy which is claimed to exist, and I am therefore unable to yield to the criticism of this court above quoted. The construction claimed for this part of the act expunges it from the act itself, just as effectually as if no such language had ever been used therein. As at present advised, I *557cannot accede to this view. It is a fact fully shown by the reports and decisions of the courts of last resort, in the various States in which large quantities of swamp land were situated, that after the passage of the Act of September 28, 1850, serious conflicts and complications grew out of its execution, and many land titles were consequently left in a state of very great uncertainty. So great had the evil become that Congress was compelled to and did interfere, and passed various confirmatory acts applicable to particular States in favor of the actual settlers on such lands, as well as in favor of the States claiming under the swamp land grant. And whenever Congress did act on this subject, the rights of settlers on such lands were always protected. In many instances, doubtless, the States lost lands to which they were actually entitled under the grant, but it is believed that in every instance when such claim was bona fide and just on the part of any State, it was recognized by Congress, and its settlement provided for, sometimes by the selection of other lands in lieu of those taken by settlers, and, in other instances, by turning over to the States the money actually received upon the sale of such lands. It must be observed that the policy was pursued in executing the Act of September 28, 1850, which did not contain the proviso found in the Act of 1860, “ An act for the relief of purchasers and locators of swamp and overflowed lands,” which may be found in the United States Statutes at Large, volume 10, page 634, is an example of the class of legislation referred to, and is geueral in its operation.
This act contains but two sections. The first, in effect, provides that, as soon as practicable, the president should cause patents to be issued to the purchasers or locators who had entered public lands, claimed to be swamp lands, either with cash or with land warrants or scrip, prior to the issue of patents to the States, as provided by the second section of the swamp land act, any decision of the secretary of the interior or other officer of the governnment to the contrary, notwithstanding; except that, in cases of sale by the States before entry under the laws of the United States, no patent should be issued until the State should release; but, if the State omitted for the space of *558ninety days to forward lists of the lands so sold, that then patents should issue as before ordered without delay. The second section provided for indemnity to the State, by ordering that the purchase price, in case of cash sales by the United States, should be paid over to the State, and, in case of sales for warrants or scrip, that the State should have other lands to be selected by it from any of the public lands subject to entry, and for which it should receive a patent.
I therefore conclude that when Congress extended the swamp land grant to Minnesota and Oregon, the proviso was inserted by way of reservation of the power to dispose of such lands pending the adjustment of the grant, so that there should be no question whatever touching the title. A good reason for the insertion of this proviso is apparent. Experience has show. that occasional settlements would be made on lands allege- - > be swamp or overflowed; generally in those cases where ti ; swampy character of the land was doubtful. Congress designed the reservation, then, not to deprive the State of the benefits to be derived from the grant, but to relieve the title of a settler from all doubt; leaving the State to pursue such remedy for her lands, if any, as Congress had or might provide. The Act of September 28, 1850, must be read with the proviso under consideration, appended or inserted at the end of the first section, so that the granting clause in said act is expressly limited and controlled by the words of the proviso. The effect of this construction is that the grant does not include any lands which the government of the United States may have reserved, sold, or disposed of in pursuance of any law theretofore enacted, “prior to the confirmation of title to be made under the authority of said act.” The granting of a patent to a pre-emption claimant of said lands is a “disposition” thereof; it is in pursuance of a law before that time enacted; it was prior to the confirmation of title to be made under said act. If these views are correct, the defendant’s title is protected by the proviso, and cannot be disturbed in this suit.
Under this view of the swamp land grant, when a settler takes a pre-emption claim under the laws of the United States, *559on lands claimed by this State as swamp or overflowed, and such lands shall be patented to such settler by the United States prior to the confirmation of the grant to the State, such settler, in the absence of fraud, acquires a perfect title, although the land was in fact swamp and overflowed, within the meaning of the act of Congress making the grant to the State.
Entertaining these doubts as to the true construction of the proviso of the act, I place my concurrence in the affirmance of the decree, upon the ground that the plaintiff had a complete and adequate remedy at law.